Order entered December 17, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00432-CR
                               No. 05-20-00434-CR

                    EDGAR FABIAN VASQUEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
               Trial Court Cause No. 366-80176-2018 Cts. 1 & 2

                                     ORDER

      Before the Court is appellant’s December 7, 2020 motion for a final

extension of time to file his brief. We GRANT the motion and ORDER the brief

received December 15, 2020 filed as of the date of this order.



                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE